Citation Nr: 0840038	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left eye disorder to 
include refractive error, claimed as impaired vision.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1979 to April 
1980 and had a period of active duty for training (ACDUTRA) 
from January 9, 1998 to January 11, 1998.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Board Remands issued in August 2006 and December 
2007.  This matter was originally on appeal from a June 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico. 

In December 2007, the Board found the issues of service 
connection for headaches and a left eye disorder reopened by 
way of the submission of new and material evidence and 
remanded both issues for further development.  While this 
case was in remand status, however, service connection for 
headaches was granted in an April 2008 rating decision.  As 
service connection for headaches has been granted, that issue 
is no longer before the Board.  It is further observed that 
no issue related to the grant of service connection for 
headaches has been procedurally prepared or certified for 
appellate review.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's current left eye disorder is related to his 
period of active military service or any period of ACDUTRA.  


CONCLUSION OF LAW

The veteran's left eye disorder not incurred in or aggravated 
by active military service or ACDUTRA.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As a preliminary matter, the Board notes that the veteran did 
not receive adequate VCAA notice prior the initial denial of 
his claim.  However, any defect with respect to the timing of 
the notice has been remedied as the veteran received adequate 
notice and his claim was subsequently readjudicated, as will 
be explained in greater detail below.

In September 2006 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection for claimed disorder and described the 
types of evidence that the veteran should submit in support 
of the claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the veteran's 
behalf in support of the claim.  The RO further advised the 
regarding the elements of degree of disability and effective 
date in said correspondence.  The claims were readjudicated 
in April 2007 and, again, in April 2008.   

The Board further observes that the RO provided the veteran 
with a copy of the June 2003 rating decision, the April 2004 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOCs) dated in June 2004, April 2007, and April 
2008, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Moreover, the record shows that the 
veteran was sent follow-up notice letters in March 2007 and 
December 2007.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the veteran was afforded with an eye examination in 
January 2008 and the examination report is deemed adequate 
for adjudication purposes.  VA treatment records and 
translated private medical records identified as relevant to 
the claim have also been obtained and are of record.  
Furthermore, the veteran's service treatment records and 
earlier VA examination reports are associated with the claims 
folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

The veteran seeks service connection for a left eye disorder.  
He specifically asserts that he has experienced increased 
impaired vision and a drooping eyelid involving the left eye 
since suffering a head trauma during his period of ACDUTRA 
service in January 1998.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. 
§ 101(24) (2002); 38 C.F.R. § 3.6(a) (2008).  

The medical evidence clearly shows that the veteran currently 
suffers from a left eye disorder.  Most recently, at the 
January 2008 eye examination, the veteran was diagnosed with 
refractive error (left eye progressive myopia, astigmatism, 
and presbyopia), incipient senile cataracts, moderate 
nonproliferative diabetic retinopathy, and left eye 
degenerative myopia with posterior staphyloma.  While the 
January 2008 eye examiner wrote that there was no left eyelid 
twitch noted during examination, VA treatment records dated 
from February 2003 to December 2003 include assessments of 
left eye ptosis.  The veteran's left ptosis was also 
identified as an abnormality of the cranial nerves in the 
physical examination portion of the February 2008 
neurological examination report.  Thus, the Board finds that 
left eye ptosis is among the veteran's currently diagnosed 
left eye disorders.    

Additionally, the evidence shows that the veteran suffered a 
head injury during his period of ACDUTRA service in January 
1998.  A DA Form 2173 dated January 10, 1998 reveals that the 
veteran was injured on a military vehicle while on active 
duty for training.  The Emergency Care and Treatment record 
dated January 10, 1998 notes that the veteran had been hit by 
the back door of a 5-ton truck resulting in a scalp 
laceration near his forehead.  

Nevertheless, none of the veteran's currently diagnosed left 
eye disorders is shown to be related to the 1998 head injury.  
Treatment records pertaining to the initial treatment of the 
veteran's 1998 head injury make no mention of any problems 
involving the veteran's left eye.  Furthermore, although the 
veteran has told various medical examiners that he suffered 
problems with his left eye following his 1998 head injury, no 
current left eye disorder has been linked by competent 
medical opinion to the veteran's ACDUTRA service.  For 
example, the January 2008 eye examiner reviewed the claims 
folder and concluded that the veteran's refractive error and 
myopia, which resulted in the veteran's loss of left eye 
vision, were not related to the veteran's head trauma or any 
other event during his military service; the eye examiner did 
not link any current left eye disorder to service.  
Additionally, an August 2003 treatment record reveals that a 
VA neurologist considered the veteran's account of having 
sustained a head trauma in 1998 but concluded that the most 
likely cause of the veteran's ptosis was spasm; she similarly 
did not link the veteran's left eye ptosis to service.  

In further regard to the current diagnosis of refractive 
error, the Board notes that the law provides that refractive 
error of the eye is a congenital or developmental defect and 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  In the 
absence of superimposed disease or injury, service connection 
may not be established for presbyopia and astigmatism as 
these are not diseases or injuries within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eye unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  VAOPGCPREC 82-90.  As explained above, there is 
no indication in the record that the veteran's 1998 head 
injury created additional disability with respect to the 
veteran's refractive error.  

Although the veteran has repeatedly asserted that his left 
eye disorder is related to the 1998 head injury sustained 
during his ACDUTRA service, he is a layperson and does not 
have the requisite medical expertise to diagnose his claimed 
disorder or offer a competent medical opinion regarding its 
cause.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his 
opinion is afforded no probative value with respect to the 
medical question of whether a current left eye disorder is 
related to his period of ACDUTRA service.  

Moreover, the veteran does not contend and the evidence does 
not indicate that a left eye disorder is otherwise related to 
his period of active military service.    

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a left eye disorder is not 
warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disorder to 
include refractive error, claimed as impaired vision is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


